PER CURIAM.
In this original mandamus proceeding relator seeks review of an order protecting mental health records from discovery. Both the trial court and the court of appeals rendered decisions prior to our writing in R.K. v. Ramirez, 887 S.W.2d 836 (Tex.1994). We believe the trial court should have the opportunity to reconsider the rulings of which relator complains in this proceeding in light of R.K. Accordingly, without addressing the merits of the petition and without prejudice to either party again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings, we conditionally grant the writ and direct the court of appeals to vacate its opinion and order. The writ of mandamus will issue only in the unlikely event the court of appeals does not do so.